Case: 16-10453    Date Filed: 09/28/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10453
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cr-00362-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                   versus

MIGUEL RAYO-CAMACHO,
SPANISH INTERPRETER REQUIRED,
a.k.a. Miguel Rayo,
a.k.a. Alejandro Gonzalez-Valdez,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 28, 2016)
              Case: 16-10453     Date Filed: 09/28/2016    Page: 2 of 2


Before TJOFLAT, HULL and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Aliza Hochman Bloom, appointed counsel for Miguel Rayo-Camacho in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel=s motion to withdraw is GRANTED, and Rayo-Camacho’s

conviction and sentence is AFFIRMED.




                                           2